Citation Nr: 9908146	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for hypertension.

3.  The propriety of the initial evaluation assigned for the 
veteran's service-connected bilateral hearing loss. 

4.  The propriety of the initial evaluation assigned for the 
veteran's service-connected neurodermatitis. 

5.  Entitlement to an increased evaluation for the veteran's 
service-connected mixed-type psychoneurosis, currently rated 
30 percent disabling. 

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1945.

The veteran's claims for service connection for arthritis of 
the lumbar spine came before the Board of Veterans' Appeals 
(Board) from an April 1992 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in pertinent part, denying that claim.  Board 
remands in June 1993 and June 1994, and, in pertinent part, a 
remand including as to that issue in November 1995 followed.  

The veteran's claim of entitlement to service connection for 
hypertension came before the Board from a December 1993 RO 
decision, in pertinent part, denying that claim.  A Board 
remand in June 1994, and, in pertinent part, a remand 
including as to that issue in November 1995, followed.  

The veteran's claims concerning the ratings for service-
connected bilateral hearing loss, rated 10 percent disabling, 
and service-connected neurodermatitis, also rated 10 percent 
disabling, come before the Board from a September 1996 rating 
decision, in pertinent part, granting service connection and 
assigning a 10 percent disability rating each for bilateral 
hearing loss and neurodermatitis.  The claims are properly 
before the Board.  

The veteran's claim of entitlement to an increased rating for 
psychoneurosis, rated 30 percent disabling, came before the 
Board from an April 1992 RO rating decision, in pertinent 
part, denying an increase from the previously assigned 30 
percent rating.  Board remands in June 1993 and June 1994, 
and, in pertinent part, a remand including as to that issue 
in November 1995, followed.  

The veteran's claim of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) due to service-connected disabilities 
comes from an October 1996 RO decision denying that claim.  

The veteran's claims for entitlement to an increased 
evaluation for service-connected psychoneurosis, rated 30 
percent disabling, and entitlement to a TDIU, are the subject 
of remand, below.

In July 1998, subsequent to the RO's last review of the 
veteran's claims on appeal and transfer of the claims file to 
the Board, the veteran submitted additional evidence, 
specifically a statement from the veteran's spouse.  The 
appeal was certified to the Board in June 1998, and hence the 
additional evidence was timely received.  38 C.F.R. 
§ 20.1308(a) (1998).  The veteran waived RO review of the 
evidence prior to Board adjudication of his appealed claims, 
and his wife's letter is therefore include for consideration 
with the remainder of the claims file before the Board.  


FINDINGS OF FACT

1.  Cognizable (medical) evidence has not been presented 
causally linking the veteran's lumbar spine arthritis to his 
period of service or to service-connected shrapnel wounds or 
psychoneurosis.  

2.  Cognizable (medical) evidence has not been presented 
causally linking the veteran's hypertension to his period of 
service or to service-connected psychoneurosis, or showing 
aggravation of the veteran's hypertension by a service-
connected disability, or showing hypertension to a 
compensable degree within the first post-service year.  

3.  At a June 1996 VA audiometry examination, the average 
pure tone threshold in the right ear was 55 decibels, with 78 
percent speech discrimination in that ear.  Average pure tone 
threshold in the left ear was 60 decibels, with 80 percent 
speech discrimination in that ear. 

4.  The veteran has level IV hearing loss in each ear.  

5.  Since July 2, 1996, the veteran's neurodermatitis has 
been shown to be manifested by itching that is constant and 
by lesions over an extensive area.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for lumbar spine arthritis.  38 
U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3.  The requirements for a rating above the 10 percent 
currently assigned for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, Tables VI and VII and Diagnostic Code 
6101 (1998).  

4.  The requirements for a rating of 30 percent for 
neurodermatitis from July 2, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.118, Diagnostic Code 7806-7899 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1943 to March 
1945.

1.  Claims for service connection 

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  A disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Certain diseases, such as arthritis and hypertension, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


1.  a.  Service connection for arthritis of the lumbar spine

The veteran contends entitlement to service connection for 
arthritis of the lumbar spine, including secondary to shell 
fragment wounds sustained in service, or secondary to his 
service-connected psychoneurosis.  

Service medical records show that the veteran sustained a 
wound in the left buttock, right posterior lateral chest, and 
right flank, which wounds were treated and sutured in service 
in October 1944.  A November 1944 service medical X-ray 
report of the hip and pelvis noted sustained missile fragment 
wounds including a one centimeter foreign body in the "left 
buttock soft tissues, [six centimeters] from the mid-line at 
the level of the inferior portion of the sacro-iliac joint."  
The report found no evidence of fracture and there was no 
orthopedic disease.  The veteran's service medical records as 
a whole include no complaints of pain attributed to the 
lumbosacral spine and no findings of injury to the 
lumbosacral spine.  

At a June 1948 VA examination for compensation purposes, the 
veteran complained of pain in his back when lifting, and of 
having to squat when picking up his shoes in the morning for 
fear of getting a sharp pain in his back.  An X-ray 
examination report listed "entirely normal bone and joint 
findings" for the lumbosacral spine, with "[p]osttraumatic 
or arthritic changes not found."  Noted was a shrapnel 
fragment in the left hemipelvis, "projected upon the lower 
sacro-iliac articulation on the left and immediately anterior 
to the lower sacrum," without involvement of bone 
structures.  Hip joints were also "entirely normal."  The 
X-ray examiner diagnosed a retained metallic foreign body in 
the left hemi-pelvis without bone or joint involvement.  

At a December 1950 VA psychiatric examination for 
compensation purposes, the veteran reported having worked as 
a truck driver, in a garage, and in the moving business post 
service.  

A July 1979 VA outpatient treatment record noted that the 
veteran was then visiting the clinic for the first time for a 
history of hypertension and arthritis.  Complaints of 
arthritic pain in the shoulders and left hip of several years 
duration were noted.  Reported X-ray findings of arthritis 
were noted, and the veteran was noted to be under treatment 
with Clinoril.  

At an August 1993 VA examination for compensation purposes, 
the examiner noted the veteran's complaints of severe low 
back pain with radiation into the left lower extremity since 
his wounding in Germany in 1944, with multiple retained shell 
fragments, including a large one in the buttocks.  The 
examiner noted the veteran's history of work as a welder post 
service until retirement in 1985.  The veteran reported 
numerous instances of missed work due to his back.  He 
reported getting treatment for his back at a VA facility in 
Long Island shortly after service, with treatment 
intermittently thereafter.  Objective examination revealed 
markedly limited range of motion of the low back.  The 
examiner also noted the veteran's recent X-rays, and 
diagnosed advanced degenerative disease of the lumbar spine.  
A metallic foreign body was noted, in pertinent part, 
adjacent to L1 on the right.  The examiner noted that the 
veteran had worked at a relatively strenuous occupation post 
service, and that the veteran would not provide a clear 
answer as to when his back symptoms started.  The examiner 
concluded that the majority of the lumbar disease was 
unrelated to the shell fragment wound, but also concluded 
that there may have been some minor aggravation due to the 
shell fragment wound in the low back.  

Subsequent to a November 1995 Board decision, in pertinent 
part, remanding for further development of the veteran's 
claim for entitlement to service connection for arthritis of 
the lumbar spine, inquiry was made for VA records of the 
veteran's reported treatment for complaints of low back pain 
at the Northport VA Medical Center (VAMC) beginning shortly 
after separation from service.  However, while VA records 
from Northport VAMC were obtained, none dated prior to June 
1979 was found.

In that November 1995 remand, the Board also requested a VA 
examination to determine the extent to which the veteran's 
shell fragment injury to the left buttock caused or 
aggravated the veteran's lumbar arthritis.  Service 
connection based on aggravation, including aggravation by a 
service-connected disability, was also to be considered, 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  

At a July 1996 VA orthopedic examination for compensation 
purposes, the veteran's service and medical history was 
noted, including his incurrence of multiple shell fragment 
wounds in combat in France in October 1944, and his 
convalescent hospitalization until service separation in 
March 1945 .  At the examination, the veteran reported that 
subsequent to that 1944 battle, in a 1944 ambulance ride from 
the airport to a hospital in England for treatment of his 
wounds, he suffered considerable back pain.  Post service, 
the veteran reportedly worked with his father as a carpenter, 
and subsequently became a welder and joined the steamfitters 
union, working for the union in the New York City area until 
his retirement in 1974.  April 1966 VA X-rays were noted to 
show moderately advanced degeneration of the lumbosacral 
spine with multilevel discogenic disease and visible shrapnel 
fragments.  The veteran complained of low back pain 
transversely across the back at the D10 level.  The examiner 
found lumbar flexion limited to 30 degrees, lateral rotation 
and bending limited to 10 degrees, and complete flattening of 
the normal lordic curvature.  Shrapnel fragment scars were 
noted in the upper outer quadrant of the left buttock and on 
the posterior lateral aspect of the right thigh; the left 
thigh was noted to be without shrapnel scar.  Pertinently, 
the examiner opined that because there was no evidence of 
bony trauma in service as a result of shell fragment wounds, 
no such bony trauma was incurred in service.  The examiner 
concluded, in effect, that the veteran's back pain was 
instead due to degenerative arthritis and discogenic disease, 
and was not due to and had not increased in severity as a 
result of the veteran's shell fragment wound residuals.  

Thus, despite the August 1993 VA examiner's conclusion that 
there may have been some minor aggravation of the veteran's 
arthritis due to the veteran's shell fragment wound of the 
low back, the Board finds that that suggestion of possible 
secondary aggravation, in accordance with Allen,  as 
presented by the August 1993 VA examiner, was adequately 
resolved against such a possibility by the April 1996 VA 
examiner's conclusion, in effect, that degenerative arthritis 
and discogenic disease, and not shell fragment wounds, were 
the causes of the veteran's lumbar spine difficulties.  The 
Board does not consider the August 1993 VA examiner's cursory 
and indefinite conclusion sufficiently probative of the issue 
of secondary aggravation to support a well-grounded claim on 
an Allen secondary aggravation basis.  

The veteran and his wife, at an April 1997 RO personal 
hearing, have argued in favor of the existence of a causal 
connection between the veteran's inservice shell fragment 
wounds and residual retained metal fragments, and current 
lumbar arthritis, or between his service-connected 
psychoneurosis and current lumbar arthritis.  However, those 
lays statements are not cognizable for purposes of 
establishing a well-grounded claim for lumbar spine 
arthritis.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19, 21 (1993).  
However, lay assertions as to a causal link between a current 
medical condition and the veteran's period of service, lay 
assertions as to incurrence of a medical condition at a 
particular time, and lay assertions as to incurrence of a 
medical condition secondary to another medical condition are 
not cognizable to establish a well-grounded claim, because 
those medical questions are beyond lay competence.  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski,  2 Vet.App. 492 (1992).

The claims file as a whole contains no medical findings or 
conclusion of a causal link between the veteran's service-
connected psychoneurosis and his lumbar spine arthritis.  

Accordingly, absent cognizable (medical) evidence of 
incurrence of lumbar spine arthritis in service or of lumbar 
spine arthritis present to a compensable degree within the 
first post-service year, and absent cognizable evidence of 
aggravation of the veteran's lumbar arthritis secondary to 
his service-connected shell fragment wounds and retained 
shell fragments or secondary to his service-connected 
psychoneurosis, the Board must find that a well-grounded 
claim for service connection for arthritis of the lumbar 
spine has not been presented.  Caluza; Tidwell.



1.  b.  Service connection for hypertension 

The veteran contends that he is entitled to service 
connection for hypertension, including as secondary to his 
service-connected psychoneurosis.  

Service medical records contain no findings of hypertension.  
There is also no medical evidence establishing hypertension 
to a compensable degree within the first post-service year.  

A VA examination for compensation purposes in February 1946 
recorded a blood pressure reading of 130/72.  No 
cardiovascular condition was identified.  

At a June 1948 VA examination for compensation purposes the 
examiner noted that the veteran had some elevation of blood 
pressure and tachycardia which the examiner ascribed to the 
veteran's anxiety reaction.   Hypertension was not diagnosed.  

At a December 1950 VA examination for compensation purposes 
the veteran complained of continuing heart pounding, sweating 
under the arms, and ready excitability.  Blood pressure 
readings and other physical examination were not performed.  
The examiner diagnosed psychoneurosis, anxiety reaction, 
characterized, in pertinent part, by palpitation.  

A July 1979 VA outpatient treatment record noted that the 
veteran was then visiting the clinic for the first time for a 
history of hypertension and arthritis.  Blood pressure was 
130/90.   

At a March 1992 VA examination for compensation purposes, the 
veteran's blood pressure was 190/100 and 192/96 on two 
separate readings.  Essential hypertension was diagnosed.  

Subsequent VA records include a December 1994 carotid 
ultrasound report finding mild arteriosclerosis, and recent 
outpatient treatment records with findings of hypertension 
controlled by medication, and renal insufficiency due to 
nephrosclerosis.  

At an April 1997 RO personal hearing, the veteran and his 
wife testified to the effect that he had developed 
hypertension in service as a result of treatment in service 
with insulin injections for his psychoneurosis.  The veteran 
and his wife also contended that the veteran's hypertension 
was otherwise incurred in service or, in the alternative, was 
incurred secondary to his service-connected shrapnel wounds 
or psychoneurosis.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  However, lay assertions 
as to a causal link between a current medical condition and 
the veteran's period of service, lay assertions as to 
incurrence of a medical condition at a particular time, and 
lay assertions as to incurrence of a medical condition 
secondary to another medical condition are not cognizable to 
establish a well-grounded claim, because those medical 
questions are beyond lay competence.  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  In this case, the testimony of the 
veteran and his wife, as lay statements, is not cognizable to 
establish a well-grounding a claim for service connection for 
hypertension.  

Accordingly, absent cognizable (medical) evidence of a causal 
link between the veteran's period of service and his current 
hypertension, or of hypertension to a compensable degree 
within the first post-service year, or of a causal link 
between a service-connected disability and hypertension, or 
of aggravation of the veteran's hypertension by a service-
connected disability, the Board must find that the veteran 
has not presented a well-grounded claim for service 
connection for hypertension.  Caluza; Tidwell.



2.  Claims for ratings in excess of those initially assigned

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These findings are based on the appellant's 
evidentiary assertions that his service-connected 
disabilities are more severe than are reflected in the 
original ratings assigned to them with service connection.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) ("Although 
the claim need not be conclusive, the statute [§ 5107] 
provides that [the claim] must be accompanied by evidence").  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the issues decided 
herein have been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1998), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating for a service-
connected disorder. he facts found - 
"staged" ratings.


2.  a.  Bilateral hearing loss

2.  a.  1) Factual background 

The veteran was granted service connection for hearing loss 
by a September 1996 RO rating decision, with a 10 percent 
rating assigned, based on a medical determination of current 
hearing loss due to noise exposure in combat service.

Upon March 1992 VA authorized audiological evaluation, in 
pertinent part, pure tone thresholds, in decibels, were as 
follows:



HERTZ








1000 to 
4000
Average

1000
2000
3000
4000

RIGHT
30 
45 
60 
65 
 50
LEFT
35
50 
65 
75 
 56

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 78 percent in the left ear. 

Upon March 1996 VA authorized audiological evaluation, in 
pertinent part, pure tone thresholds, in decibels, were as 
follows:




HERTZ









1000 to 
4000
Average

500
1000
2000
3000
4000

RIGHT
65 
70 
75 
75 
75 
 73
LEFT
55 
55
 65
75 
75
 67

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 0 percent in the left ear. 
The examiner noted that the veteran had conversed with the 
examiner at normal conversational intensity during the 
examination, with and without cues, without difficulty.  The 
examiner accordingly concluded that the examination results, 
including speech recognition results, were invalid.

Upon April 1996 VA authorized audiological evaluation, in 
pertinent part, pure tone thresholds, in decibels, were as 
follows:




HERTZ









1000 to 
4000
Average

500
1000
2000
3000
4000

RIGHT
30 
45 
60 
65 
70 
 60
LEFT
35 
30 
50 
75 
80 
 59

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The examiner assessed consistent results of bilateral 
sensorineural hearing loss, mild sloping to severe, with word 
recognition fair to good and tympanometry normal in both 
ears.  

Upon June 1996 VA authorized audiological evaluation, in 
pertinent part, pure tone thresholds, in decibels, were as 
follows:




HERTZ









1000 to 
4000
Average

500
1000
2000
3000
4000

RIGHT
25 
35 
45 
65 
75 
 55
LEFT
25 
35
50 
75 
80 
 60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that there was non-organic overlay in the 
veteran's previous VA examination for compensation purposes 
(purportedly the March 1996 examination), but that the 
overlay had been resolved and the current results were 
reliable.  The examiner assessed mild to moderately severe 
high-frequency hearing loss bilaterally.  

Recent VA outpatient treatment records reflect that the 
veteran was fitted with multiple hearing aids, with 
difficulty wearing the hearing aids for longer than brief 
periods due to inflammation in the ear canals, purportedly 
resulting from neurodermatitis.  The veteran was fitted at a 
VA clinic for hearing aids, based on recent eligibility, in 
early June 1996.  A VA outpatient treatment record later in 
June 1996 noted that the veteran's hearing aids produced 
itching and irritation after being worn for a short time, 
which was noted to be apparently due to the veteran's 
reported "nerve ending disorder" making the skin prone to 
irritation; soft-canal hearing aids with hypoallergenic 
coating were therefore attempted.  An August 1996 outpatient 
treatment record noted that newly fitted flexible-canal 
hearing aids also produced complaints of discomfort due to 
the veteran's "nerve ending disorder", with inability to 
wear the hearing aids for long periods without extreme 
discomfort; the only current solution, even with the 
nonflexible-canal hearing aids which were apparently less 
irritating, was assessed to be limiting the length of time 
the hearing aids were to be worn so as to avoid such 
irritation.  

At an April 1997 RO personal hearing, the veteran testified 
that he has received three different pairs of hearing aids 
for his hearing loss, but that he could not wear them because 
his ears were sore when he wore them and he could only wear 
them for 15 to 20 minutes at a time.  He testified that 
different hearing aids were fitted but the soreness condition 
did not improve.  He attributed the soreness to his 
neurodermatitis.  

In a July 1998 statement, the veteran's wife informed that 
the veteran has difficulty hearing and frequently 
misinterpreted what was said.  

2.  a.  2) Analysis

Upon review of the evidence of record, the Board concludes 
that an increased rating for the veteran's bilateral hearing 
loss is not warranted.  The governing regulations establish 
levels of hearing loss based on the average pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz, in 
conjunction with the percentage of speech discrimination 
detected.  38 C.F.R. § 4.87 (1998). 

The disability ratings are generally established based on the 
levels assigned for each ear through mechanic application of 
rating criteria within applicable regulations.  See 38 C.F.R. 
§ 4.85, Tables VI and VII (1998).  A review of the veteran's 
medical records reveals that the veteran's June 1996 VA 
audiometric examination was substantially consistent with 
results of prior examinations in April 1996 and March 1992, 
and are accordingly considered adequate for compensation 
purposes.  (The veteran's April 1996 examination results were 
inconsistent, but they were judged invalid for rating 
purposes by the examiner.)  

As shown above, at that most recent examination, the average 
pure tone threshold for hertz levels from 1000 to 4000 for 
the right ear was 55 decibels.  Speech audiometry revealed 
speech recognition ability of 78 percent in that ear.  These 
findings correspond to level IV hearing loss in the right 
ear.  38 C.F.R. § 4.85 (1998).  Also as shown above, the 
average pure tone threshold for hertz levels from 1000 to 
4000 for the left ear is 60 decibels.  Speech audiometry 
revealed speech recognition ability of 80 percent in the left 
ear.  These findings correspond to level IV hearing loss in 
the left ear.  38 C.F.R. § 4.85 (1998).  With these 
categorizations, and after mechanical application of the 
rating criteria, the Board finds that only the currently 
assigned 10 percent evaluation is warranted based on the most 
recent audiometric findings.  Looking at the March 1992 and 
April 1996 examination findings, to determine whether staged 
ratings are appropriate, it is noted that when the rating 
criteria are applied, the veteran's hearing loss is shown to 
be no more than 10 percent disabling.  At no time during the 
appeal period has the veteran's bilateral hearing loss been 
more than 10 percent disabling and, therefore, staged ratings 
are not warranted.  Hence a higher evaluation is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6101 (1998); See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The Board notes that the veteran has testified to an 
inability to wear hearing aids for more than brief periods 
due to neurodermatitis causative of inflammation of the ear 
canals when hearing aids are worn, and this testimony is 
supported in recent VA outpatient treatment records.  
However, the schedular ratings for hearing loss do not 
contemplate and hence do not accommodate this complication.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


2.  b.  Neurodermatitis

2.  b.  1)  Factual Background

The veteran was granted service connection for 
neurodermatitis by a September 1996 RO rating decision, with 
a 10 percent rating assigned from January 30, 1992, based on 
a causal relation to his service-connected psychoneurosis.  

In an August 1993 VA outpatient treatment record the veteran 
reported that for at least the prior ten years he had 
suffered from a constant, stinging, burning itch, which, he 
had been told, was due to shrapnel damage to his spinal cord.  
He reported that always the same areas, around the elbows and 
all about the head, were involved.  He reported that he only 
obtained relief with an ice pack, and that he had tried 
Prednisone, steroid cream, and Cortisone injections, all 
without relief.  Objectively, the skin appeared normal.  

At a June 1996 VA examination of conditions of the veteran's 
skin other than scars for compensation purposes, the 
veteran's history was noted.  The veteran complained of 
itching all over the body, including the eyes, nose, and 
upper and lower extremities.  He denied hives and reported 
that his skin lesions were unrelated to seasonal or 
temperature changes.  Objectively, in pertinent part, the 
veteran had a pea-sized, bleeding lesion at the nape of his 
neck, and scratch marks at the back of his shoulders with 
small, open skin lesions approximately 2 millimeters long.  
There were also scars from healed superficial ulcers.  There 
were no lesions of the legs, toes, fingers, or hands.  The 
examiner diagnosed neurodermatitis.  

At a July 1996 VA examination for conditions of the skin 
other than scars for compensation purposes, the veteran was 
noted to be vague as to the time of onset of the condition, 
but reported encountering the problem every day to varying 
degrees, manifested by stinging and burning.  Objectively, 
the upper back, upper chest, and outer aspects of the arms 
displayed a symmetrically disseminated eruption of small, 
pink papules, with some appearing to be almost pustules, and 
all follicular and peri-follicular, with none below the hairy 
area of the epigastrium.  The examiner diagnosed folliculitis 
"more acne-form or possibly due to maceration from sweaty T-
shirts" because the papules were limited to the T-shirt 
area.

At July 1996 VA dermatology consultation, performed on the 
same day as the July 1996 VA dermatology examination for 
compensation purposes,  the physician noted the veteran's 
complaints of daily stinging and burning of the skin.  
Objectively the skin had small, symmetrically disseminated, 
pink, follicular papules and some pustules on the upper back, 
chest, outer arms, and less on the face and neck.  The 
examiner diagnosed acneform folliculitis and prescribed 
Benzoyl Peroxide.

Other recent VA outpatient treatment records and VA 
examinations (including psychiatric examinations) for 
compensation purposes are notable for their absence of any 
complaints or findings referable to the veteran's 
neurodermatitis.  

At an April 1997 RO personal hearing, the veteran testified, 
in effect, that he suffered from a skin condition that was 
itchy at all times and offered no relief.  He testified that 
he had tried multiple medications for the condition to no 
avail.  Also at the hearing, the veteran's wife testified 
that scars from the scratching were readily observable, and 
that bleeding from the scratching caused his T-shirt, pillow, 
and bed sheets to be stained with blood.  

2.  b.  2)  Analysis

The veteran's neurodermatitis is appropriately rated by 
analogy to eczema.  Under that rating code, where the 
condition is manifested by exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned; where manifested by exudation 
or itching which is constant, with extensive lesions or 
marked disfigurement, a 30 percent rating is warranted.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant, a 50 
percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806-7899 (1998).

As noted earlier, when considering the propriety of the 
initial evaluation assigned following a grant of service 
connection, consideration must be given to assigning staged 
ratings.  Fenderson.
  
In this case, the veteran, upon recent VA dermatology 
examinations for compensation purposes in June 1996 and July 
1996, reported that though he had the condition every day, it 
varied in intensity.  He has testified that he experiences 
itching on a constant basis due to his neurodermatitis.  His 
wife has essentially corroborated his testimony in this 
regard.  At the June 1996 compensation evaluation, there was 
evidence of only a single lesion, at the nape of the neck, 
along with evidence of scratch marks at the back of the 
shoulders.  The single lesion present does not constitute the 
extensive lesions necessary for the assignment of a 30 
percent evaluation.  At the July 2, 1996, examination, 
however, there were lesions of the upper back, upper chest 
and outer aspects of the arms, described as small, pink 
papules, with some appearing to be almost pustules, and all 
follicular and peri-follicular.  Although the diagnosis was 
folliculitis, rather than neurodermatitis, resolving the 
benefit of the doubt in the veteran's favor, the active 
symptomatology may be considered to be due to 
neurodermatitis.  At this examination, the symptoms may be 
considered extensive.  Coupled with the assertions of 
constant itching, the evidence warrants the assignment of a 
30 percent evaluation as of the date of the examination.  
There is no evidence of the necessary symptomatology for a 50 
percent evaluation: no ulceration, extensive exfoliation or 
crusting, no systemic or nervous manifestations, and no 
showing of exceptionally repugnant manifestations.  
Accordingly, the Board concludes that, affording the veteran 
the benefit of the doubt, a 30 percent evaluation, but no 
higher, is warranted for his neurodermatitis, from July 2, 
1996, the date of examination showing increased 
symptomatology.  Prior to this date, the veteran's 
neurodermatitis is not shown to be more than 10 percent 
disabling.




ORDER

1.  Service connection for arthritis of the lumbar spine is 
denied as not well grounded.

2.  Service connection for hypertension is denied as not well 
grounded.

3.  A rating above the 10 percent currently assigned for 
bilateral hearing loss is denied. 

4.  A 30 percent rating for neurodermatitis from July 2, 
1996, is allowed, subject to the law and regulations 
pertaining to the payment of monetary benefits.


REMAND

The veteran contends that he suffers from continuous anxiety 
due to his neuropsychiatric disorder and as a result cannot 
associate with anyone without being abusive, and hence is 
greatly impaired in his social and professional interactions.  
He further contends that he suffers from additional symptoms 
including impaired sleep, anxiousness, impatience, difficulty 
controlling his anger, depression, lack of motivation, and 
self-isolation.  He therefore contends that he is entitled to 
an increased rating above the currently assigned 30 percent 
for his service-connected neuropsychiatric disorder, based on 
his increased level of impairment.  

The veteran also contends, in effect, that he is completely 
precluded from obtaining or maintaining substantially gainful 
employment solely as a result of his service-connected 
disabilities.  He therefore contends that he is entitled to 
TDIU.  

While it is true that the veteran's psychoneurosis was 
evaluated by the RO in a June 1997 Supplemental Statement of 
the Case and then evaluated under both the 


previous and current rating criteria for mental disorders, 
the Board notes that the veteran underwent an additional VA 
psychiatric examination for compensation purposes in October 
1997, which may have reflected an increase in the current 
level of disability due to his service-connected 
psychoneurosis.  No subsequent Supplemental Statement of the 
Case was issued evaluating the present level of disability of 
his psychoneurosis in light of that most recent examination.  
A supplemental statement of the case must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after a statement of the case is issued.  
38 C.F.R. § 19.31 (1998).  The Board finds this new evidence 
to be pertinent to the increased rating claim, and because 
the procedural right has not been waived, under 38 C.F.R. 
§ 20.1304 (c) the evidence must be referred to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  An adverse finding by the Board on matters not 
considered by the RO raises an issue concerning whether the 
appellant's procedural rights to notice, to a hearing, and to 
submit evidence have been abridged.  There is also the VA's 
statutory duty to assist the appellant.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  Accordingly, the claim of entitlement 
to an increased rating for psychoneurosis is referred to the 
RO for an additional review under both the current and 
previous rating criteria for mental disorders, and issuance 
of a Supplemental Statement of the Case.  

Because a determination as to the claim of entitlement to 
TDIU depends on the level of disability of underlying 
service-connected conditions, the RO should again review the 
veteran's TDIU claim before returning of that claim to the 
Board (if entitlement is not granted).  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the appellant and request that he 
identify all sources of medical treatment 
received for his psychoneurosis since 
October 


1997, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims file.

2.  Following completion of the above and 
any additional development deemed 
necessary, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for his service-
connected psychoneurosis, currently rated 
30 percent disabling, considering the 
level of disability under both the 
current and previous rating criteria for 
mental disorders, and his claim of 
entitlement to TDIU.  If either 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 


addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 21 -


